Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 1 of 8 PageID #: 122




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                   CASE NO. 2:21-CR-00028-01

VERSUS                                                     JUDGE JAMES D. CAIN, JR.

MICHAEL ANTHONY THOMAS (01)                                MAGISTRATE JUDGE KAY

                                    MEMORANDUM ORDER

        Before the Court is the “United States’ Consolidated Notice of Intent to Use

Evidence Pursuant to Rule 404(B) and Motion with Incorporated Memorandum for a

Pretrial Determination of the Admissibility of Other Acts Evidence” (Doc. 37). Defense

counsel has not filed an opposition to this motion.

                                           BACKGROUND

        Defendant, Michael Anthony Thomas was indicted on February 10, 2021, in a one-

count indictment for violating Title 18, USC §§ 922(g)(9) and 924(a)(2)--possessing a

loaded firearm after having been convicted of a misdemeanor crime of domestic violence.

The charge arose from a domestic dispute between Thomas and his cohabitant girlfriend,

P. Simien.

        At the time of the dispute, Thomas was prohibited from possessing firearms due to

two prior convictions for committing misdemeanor crimes of domestic violence against the

same victim, P. Simien.1




1
 On May 24, 2018 and March 12, 2019, Thomas was convicted of committing a “domestic abuse battery” in
violation of La. R.S. § 14:35.3.
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 2 of 8 PageID #: 123




       The Government asserts that even though Simien initially cooperated with

investigators and the Assistant United States Attorney, and stated under oath, that Thomas

had pointed the firearm at her and threatened to kill her, Simien now has changed her

recitation of the events. Consequently, the Government anticipates that Simien will offer

perjured testimony at the trial of this matter.

       Furthermore, the Government anticipates that Thomas will assert an affirmative

defense at trial, that on the date of the incident he had to disarm Simien and was thus

justified in possessing the firearm.

Prior bad acts

       The Government intends to introduce at trial certain prior acts concerning Thomas

and Simien as follows:

       • March 15, 2015 – Lake Charles Police Department (“LCPD”) responded to a

           domestic disturbance involving an altercation between Thomas and Simien.

           Simien was determined to be the victim but did not press charges.

       • August 5, 2017 – LCPD responded to a domestic disturbance involving an

           altercation between Thomas and Simien which revealed physical injuries to

           Simien. The District Attorney’s Office charged Thomas with committing a

           “domestic abuse battery” upon Simien in violation of Louisiana Revised Statute

           § 14:35.3. Thomas pleaded “guilty” to the offense on May 24, 2018, and

           received “time served” of twenty days in the parish jail.




                                          Page 2 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 3 of 8 PageID #: 124




      • December 29, 2017 – LCPD responds to a domestic disturbance involving an

         altercation between Thomas and Simien. Simien was the victim but refused to

         press charges.

      • September 18, 2018 – LCPD presented to Simien’s residence due to a

         disturbance complaint. During the investigation Simien reported that Thomas

         had struck here in the past and was attempting to physically assault her. Simien

         initially expressed an interest in pursuing charges against Thomas but did not

         follow through.

      • February 12, 2019 - LCPD responded to a domestic disturbance involving an

         altercation between Thomas and Simien. Simien reported that during the

         altercation, Thomas pushed her to the bed, kicked her in her stomach, and

         strangled her to the point that she could not breath. Thomas also broke the

         bedroom window. After locating Thomas, officers noted that he appeared

         intoxicated; he denied harming Simien. Thomas reported that Simien had

         attacked him with a knife. The officers investigated the incident but was unable

         to locate a knife. The District Attorney’s Office charged Thomas with

         committing a “domestic abuse battery” upon Simien in violation of Louisiana

         Revised Statute § 14:35.3 to which Thomas pleaded guilty admitting to Simien’s

         version of the events. In addition to receiving a “time served” sentence of 30

         days, Thomas was also served with an “Order to Transfer Firearms and Suspend

         Handgun Permit.”



                                      Page 3 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 4 of 8 PageID #: 125




Current offense

   The instant offense involved a call to 9-1-1 in which Simien reported that Thomas had

“pulled a gun” on her and threatened her life, further indicating that if law enforcement did

not get there quickly, she would be dead. Upon arrival, officers heard Simien and Thomas

arguing. Law enforcement ordered Thomas to leave the home, to which Thomas complied.

Officers then detained Thomas who admitted that he had a firearm in his back pocket.

Thomas stated that he took the firearm from Simien because she tried to kill him. Officers

seized a loaded .32 “S&W” Long” caliber revolver.

       During the investigation, Simien reported that Thomas had tried to kill her and that

he had pointed the firearm at her face. Thomas could not explain to the officers why he

remained in the home after allegedly taking the firearm from Simien. Simien’s nephew,

who was also present in the house at the time of the incident witnessed some of the events

that happened that morning. He reported that he “heard [Simien] screaming” ‘he’s trying

to kill me; he’s trying to kill me; call 9-1-1-!” The nephew dialed 9-1-1 for Simien. The

nephew witnessed Thomas pointing the firearm at Simien.

                                 LAW AND ANALYSIS

       Federal Rule of Evidence 404(b) provides that extrinsic offense evidence is

generally not admissible to prove the defendant’s bad character and that the defendant acted

in conformity with that bad character; however, it may “be admissible for other purposes,

such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.” The Government maintains that the evidence it intends to

introduce is admissible as extrinsic evidence to the charge crime as (1) the events leading

                                         Page 4 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 5 of 8 PageID #: 126




up to and following Thomas’s arrest, (1) Thomas’s prior domestic violence offenses, and

(3) to the implausibility of Thomas’s affirmative defense.

       The Supreme Court has held that the Government need not prove by a

preponderance of the evidence that the act(s) occurred; instead, the Government must prove

sufficient evidence such that “the jury can reasonably conclude that the other act occurred

and the defendant was the actor.” Huddleston v. United States, 485 U.S. 681, 389 (1988).

The bad-acts evidence does not need to be a conviction. See Downing v. United States, 493

U.S. 342, 348 (1990) (holding that even if the defendant had been previously acquitted of

the alleged misconduct, the prior bad act may be introduced into evidence under Federal

Rule of Evidence 404(b)).

       In United States v. Beechum, the Fifth Circuit emphasized that the trial court must

engage in a two-step process of evaluating the admissibility of such “other crimes”

evidence: (1) the extrinsic evidence must be relevant to an issue other than the defendant’s

character, and (2) the evidence must possess probative value that outweighs any danger of

any unfair prejudice, confusion, misleading the jury, or needless presentation of cumulative

evidence. 582 F.2d 898, 911 (5th Cir. 1978).

       The Government argues that evidence leading up to Thomas’s arrest is admissible

because it includes the chain of events from the time Simien woke up until Thomas pointed

the gun in her face and would allow the jury to evaluate all of the circumstances under

which Thomas acted. See United States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996).

Moreover, the evidence and the crime are inextricably intertwined, part of a single criminal

episode, and contextually linked due to the close temporal proximity and strong factual

                                        Page 5 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 6 of 8 PageID #: 127




nexus. See United States v. Gurrola, 898 F.3d 524, 537 (5th Cir. 2018) (finding that

“temporal proximity” is one relevant factor in determining whether evidence of another act

is intrinsic to the charged crime; see also Coleman, 78 F.3d at 156 (focusing on the close

temporal and factual connections of the other acts to the charged crime and how those

connections helped prove the crime’s elements.).

       The Court agrees with the Government that this evidence is relevant as it puts all of

the subsequent events, including the charged crime, in context and demonstrates their

cause-and-effect relationship. See Gurrola, 898 F.3d at 536-37 (finding that intrinsic

evidence establishes a “timeline of events” and “complete[s] the story of the crime at

trial”); Coleman, 78 F.3d at 156.

       Concerning evidence of Thomas’s prior bad acts, the Government informs the Court

that Simien now recants her original version of the events that took place on January 19,

2020. Therefore, Thomas’s history of abuse, power, and control which includes Thomas’s

domestic violence history will show a pattern of abusive action and behavior two Simien.

Moreover, the cycle of abuse described above is consistent with not just physical domestic

abuse, but also emotional manipulation and intimidation. The Government argues that this

pattern will explain (1) why Simien’s version of events has apparently changed, and (2)

why she intends to provide perjured testimony at trial.

       Rule 404(b) extrinsic offense evidence may be admissible to show motive. The

Government argues that the evidence will show Semien’s motive to lie in Thomas’s

presence at trial. The Government intends to introduce this evidence to show that Semien

is scared of Thomas and of the repercussions she faces for telling the truth while testifying

                                         Page 6 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 7 of 8 PageID #: 128




at trial. In other words, fear is her motive to alter her trial testimony. See United States v.

Zizzo, 120 F.3d 1338 (7th Cir. 1997) (the prosecution may elicit testimony about, or

introduce evidence concerning a defendant’s uncharged violent conduct to show a basis for

a victim’s fear). In addition, the Government remarks that it is not opposed to the Court

providing proper limiting instructions to the jury if the Government introduces at trial past

instances of the Defendant’s conduct toward Simien.

       The Court agrees that due to the victim’s recantation of the events that transpired,

the evidence the Government intends to introduce of Thomas’s prior bad acts is relevant.

Furthermore, because Thomas intends to assert a justification-type defense at trial for his

actions, the Government’s evidence of Thomas’s prior bad acts is relevant to rebut that

defense.

       The next step is to determine if the probative value substantially outweighs unfair

prejudice under Federal Rule of Evidence 403. Before a court may exclude extrinsic

evidence, it must find that the danger of unfair prejudice substantially outweighs the

incremental probative value of the evidence. Beechum, 582 F.2d at 911; United States v.

McMahon, 592 F.2 871 (5th Cir. 1979)). “While some danger of prejudice is always

present, exclusion of extrinsic evidence based on its prejudicial effect ‘should occur only

sparingly.’” United States v. Leahy, 82 F.3d 624, 637 (5th Cir. 1996) quoting United States

v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1996).

       The Government argues that the evidence it intends to introduce is highly probative

as it shows that Thomas’s actions on January 19, 2020, were part of a single criminal

episode. The extrinsic evidence will show Simien’s motive to alter her testimony at trial in

                                         Page 7 of 8
Case 2:21-cr-00028-JDC-KK Document 45 Filed 08/31/21 Page 8 of 8 PageID #: 129




a matter inconsistent with what she previously stated under oath. The extrinsic evidence

will demonstrate Thomas’s common plan and pattern, as well as knowledge, in formulating

defenses for his actions, along with the implausibility of his affirmative defense. The

Government remarks that a limiting instruction can be given to the jury to mitigate any

potential prejudicial effect.

       The Court finds that the probative value of the evidence on the day of the incident

(January 2020) and Thomas’s prior bad acts is not only relevant, but its probative value

outweighs any prejudicial effect. The Court will permit defense counsel to propose

limiting instructions consistent with this ruling.

                                         CONCLUSION

       The Court finds that the evidence discussed herein by the Government is relevant

and admissible at the trial of this matter. Accordingly,

       IT IS ORDERED that the Motion for a Pre-Trial Determination on the

Admissibility of the Other Acts Evidence is hereby GRANTED, and this evidence will be

permitted at the trial of this matter.

       THUS DONE AND SIGNED in Chambers on this 31st day of August, 2021.



                       ______________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                          Page 8 of 8
